Citation Nr: 0509164	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for bilateral defective 
hearing with tinnitus.

3.  Entitlement to an increased (compensable) evaluation for 
service connected gastrointestinal disorder characterized as 
a  duodenal ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970.

This appeal to the Board of Veterans Appeals  (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 1997, the RO denied the veteran's claim for service 
connection for a cervical disorder; a timely appeal was not 
taken therefrom.  The recent denial of his claim was based on 
the absence of new and material evidence to reopen his claim.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).

During the course of the current appeal, the RO increased to 
30 percent, the rating assigned for the veteran's service 
connected residuals of fracture of the 3rd, 4th and 5th 
metatarsals, right foot, with traumatic arthritis.  The 
veteran subsequently indicated his satisfaction with that 
rating, and stated in writing that he was withdrawing that 
issue as part of his current appeal.

The issue relating to rating of the veteran's 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of all pending appellate issues except that 
relating to the veteran's gastrointestinal disorder.

2.  The RO denied service connection for a cervical disorder 
in 1997 primarily on the basis that while the veteran had 
neck complaints in service, there was no sign of chronic 
cervical condition for many years after service; that 
decision became final absent a timely appeal.

3.  The evidence submitted since 1997 on the cervical spine 
issue relates to current cervical findings without evidence 
of chronicity since service and/or without establishing a 
nexus to service; this is new but immaterial as it does not 
bear directly or substantially on the specific matter and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  Defective hearing and tinnitus were not documented in 
service or for some years thereafter, and no credible medical 
nexus between current findings and service has been 
established. 


CONCLUSIONS OF LAW

1.  Defective hearing and tinnitus were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  The additional evidence presented since the RO 1997 
decision is not new and material, and the claim for service 
connection for a cervical disorder has not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2003); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, a number of 
revisions have taken place with regard to development of the 
evidence and related matters.  With regard to the resolution 
of the service connected-related claims herein, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims. The Board finds that the examination reports coupled 
with the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claims. 

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
neurological disorder, is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Service connection may be also be granted for disability 
which is the result of service-connected disability.  38 
C.F.R. § 3.310 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disorder
Special Criteria: New and Material

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.




Pertinent Factual Background and Analysis

At the time of the RO's decision in 1997, of record were 
several in-service clinical notations that the veteran had 
complained of neck and shoulder pain sometimes in association 
with other complaints.  A reported vehicular accident 
involved the broken foot for which he has already received 
benefits but no cervical trauma was documented as associated 
with this accident.   No diagnosis of any chronic cervical 
disorder was reached in service.  And while the veteran gave 
a history of neck pains while he was in Vietnam, there were 
no noted clinical residuals at separation.

Also of record in 1997 were post-service records which showed 
a few isolated neck complaints without attribution to 
anything of service origin.

Since the 1997 decision, the veteran has submitted additional 
copies of the pertinent inservice findings of neck complaints 
and shoulder pain, etc.  These were all of record at the time 
of the 1997 RO denial.  

The veteran has also undergone a VA examination in July 2004, 
one of the specific purposes for which was to determine 
whether his current cervical problems did or did not have any 
relationship to service.  

On the VA examination  in July 2004, the examiner noted that 
the veteran said that his neck pain began while he was in 
junior high school when he ran head first into another 
opponent.  He said that his neck had bothered him ever since.  
He said he had been in an auto accident while in the military 
with some neck soreness although he had not been seen at an 
emergency room and had no incapacitation as a result.

On examination, he said that the pain was located at the base 
of the neck radiating into both shoulders and interscapular 
areas.  He said that he had neck pain on a daily basis.  It 
was described as an aching or stiffness in the morning and 
with cold damp weather when it would become a sharp pain with 
movement.  He said it was 4/10 on a pain scale.  He took 
Lodine for good relief.  The examiner noted that he had his 
claims file for review.  He reported the specifics of the 
veteran's motion limitations and complaints, and noted that 
cervical X-rays confirmed mild degenerative changes.

The examiner diagnosed degenerative joint disease with 
degenerative disc disease, cervical spine, which was "less 
likely than not related to military service".  (emphasis 
added).

On reviewing the evidence submitted since the 1997 RO 
decision, it is noted that while there has been a definitive 
diagnosis now made, i.e., degenerative disc disease, there is 
also now an opinion of record which unequivocally finds that 
it is less likely than not that there is any etiological or 
chronic relationship between his current complaints and 
findings and the alleged incidents in service and any 
manifested neck complaints as found in records.  

It is also of interest that the veteran has now discussed 
having had cervical problems ever since he was in junior 
high, but alleges that an accident in service, for which he 
had no care, exacerbated symptoms.  The latter was the 
primary argument at the time of earlier decisions.  However, 
even if he did have neck problems prior to service, there is 
nothing to sustain that he experienced any aggravation 
thereof in service.  

It should be noted that while he did not then specifically 
claim aggravation, there was that adjudicative possibility at 
the time of the prior decision, and one which was considered 
in the regular course of the review.  This required weighing 
the evidence before and during service, which included the 
service records showing a few neck complaints.  The question 
of inservice aggravation is, thus, not new, but was 
tangentially addressed n the 1997 decision which found that a 
chronic cervical disorder was not incurred in or aggravated 
by service.

While the recent examination constitutes evidence that is 
new, it is not material to the issue at hand; and would not 
provide for a significant change in the 1997 outcome.  In 
fact, to the contrary, it makes the denial at that time even 
more firm, as there is now both a definitive diagnosis, and 
an authoritative opinion that establishes that there is no 
nexus between current symptoms and service.  There is no 
credible basis for concluding that any current cervical 
disorder is the result of inservice incurrence or 
aggravation.  The claim is not reopened.  

Bilateral Defective Hearing and Tinnitus
Special Criteria

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

Factual Background and Analysis

The veteran argues that he was exposed to acoustic trauma in 
service.  This is entirely credible.  The veteran was given 
an audiogram at entrance, report from which is of record.  

In service, he did not complain of hearing or tinnitus 
problems or at the time of his separation examination.  An 
audiology examination was not undertaken.  However, there is 
no sign of inservice hearing loss or complaints of tinnitus.

On VA hospitalization in 1987, he was noted to have a mild 
hearing loss in the left ear.

On VA examination in May 2003, the veteran said that he had 
noticed hearing loss in both ears some 20 years ago along 
with ringing in the ears that occurred 2-3 times a week.  He 
said he had worked around artillery in service.  Since 
service, he had worked as a mechanic for 20 years, in 
contraction for 20 years as a civilian where he wore ear 
protection some of the time.  He also hunted regularly for 
recreation and denied wearing hearing protection during those 
occasions.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
45
LEFT
15
15
45
55
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.

The examiner noted the nature of his hearing at present and 
opined that the ringing noise he described was not a true 
tinnitus but rather normal head noise.  

He noted that he had had significant noise exposure ever 
since service both in employment and otherwise.  He 
specifically opined that "the veteran's hearing loss is less 
likely than not" the result of noise exposure in the 
military.  

Based on the evidence of record, the Board concludes that 
there is no evidence of hearing loss or tinnitus in service; 
a chronic disorder has not been shown in either instance; 
there is a specific medical opinion that there is no nexus 
between current findings and service; and there are a variety 
of other reasons why the veteran may have developed hearing 
loss since service, i.e., intercurrent occupational and 
avocational noise exposure of a number of types.  In fact, 
the only opinion of record that links his current hearing 
loss and tinnitus to service is that from the veteran 
himself, and he is not qualified to render such an opinion.  
See Espiritu, op. cit.  The evidence is not evenly balanced, 
and a doubt is not raised in the case with regard to 
defective hearing and tinnitus.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a cervical 
spine disorder; the appeal is denied.

Service connection for bilateral defective hearing with 
tinnitus is denied.



REMAND

The veteran's service medical records are fairly sparse, but 
they contain a number of incidents when he was seen for 
gastrointestinal complaints, variously diagnosed to include 
abdominal pain, gastritis, hemorrhoidal bleeding, etc.  An 
upper gastrointestinal series in December 1969 showed a 
duodenal ulcer crater.

Absent additional evaluative examinations as to what the 
underlying nature of the veteran's gastrointestinal 
complaints may have encompassed, but based rather on the 
finding of the ulcer in service, service connection was 
granted and a noncompensable rating assigned.   

He was admitted to VA hospitalization in 1971 after stating 
that he had had epigastric pain for 1 1/2 years, but this had 
become worse in the prior two weeks.  Upper gastrointestinal 
series, gallbladder series and barium enema were said to be 
negative.  He was placed on a lipid profile diet, given 
Maalox and Pro-Banthine and became asymptomatic.

In 1973, the veteran was hospitalized by VA for peptic 
gastritis.  The report of that care is in the file.  In a 
rating action in May 1974, a 100 percent temporary rating was 
assigned for that period of VA care, after which a 
noncompensable rating was reassigned for his service-
connected duodenal ulcer.

Over the years, the veteran has periodically complained of 
gastric distress.  However, the rating assigned for his 
disability has remained as noncompensable because there has 
been no further confirmation of a duodenal ulcer. 

On VA examination in 2001, which included evaluative testing 
procedures, he was found to have bleeding external 
hemorrhoids and colon diverticulitis.  

The veteran has argued that his ulcer condition is more 
severe than ever.  He now takes continuous medications and 
has continuous pain and indigestion.  

He also argues that he was granted service connection for 
only a part of his total gastrointestinal picture and that 
his current symptoms have been one and the same all along.  
An objective comparison of inservice and post service 
symptoms lend some credibility to these allegations.

A review of the veteran's symptoms and the clinical findings 
in service, which include but are not limited to X-ray 
finding of an ulcer crater, with his post service findings, 
including current diverticulitis, raise a question as to 
whether the disability for which he has service connection is 
satisfactorily representative of the disability he acquired 
in and/or as a result of service.

In recently assigning the ongoing noncompensable rating, the 
RO has separated out his current symptoms from the service 
connected disability.  However, there is no medical opinion 
to substantiate that, including a written rationale as to why 
the symptoms seem so similar but unrelated, or to reflect 
which symptoms are due to his service-connected problems and 
which are not.  

In order to afford the veteran the best available evidence, 
the Board finds that additional development is required on 
this issue.  The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If he has been treated for 
gastrointestinal symptoms over the years 
by any care-giver, he should provide 
records to that effect.  The RO should 
assist him as required.

2.  The claim should be reviewed by a VA 
physician who has not previously examined 
him to determine the current status of 
his gastrointestinal disorder; to 
determine and to provide a rationale for 
exactly what he experienced in service, 
i.e., whether he had more than a duodenal 
ulcer, and/or whether his inservice 
disability included gastritis, 
diverticulitis and/or anything else; and 
why or why not the current symptoms, 
which appear from recent records to be 
very similar, are unrelated.  The claims 
file and all evidence should be made 
available to the examiner.  

3.  The case should then be reviewed by 
the RO under all applicable regulations.  
If the determination remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be afforded the opportunity 
respond.  

Thereafter, the case should be returned 
to the Board for further appellate 
review.  The veteran need do nothing 
further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


